I am unable to concur in the result reached by my associates. My sympathies are with the petitioner, but, in my opinion, the law is not.
It does not appear from the act in question that the deceased was murdered while engaged in serving a body writ for a private individual, by the defendant named therein; but it does from the petition, and the case has been presented and disposed of on that assumption.
I do not question the authority of the Legislature to appropriate money for the relief of those injured while in the actual service of the State, or for the relief of their families. Such legislation is sustained on the ground that the State is thereby *Page 166 
discharging a moral obligation that rests upon it which constitutes a public purpose within the meaning of constitutional provisions similar to Article 9 of our Constitution. I deny, however, that any such obligation rests upon the State in the instant case. The deceased was not acting for the State when killed, but for a private individual, the plaintiff in the writ he was then attempting to serve. While the State had clothed the deceased with authority to act in the capacity in which he was acting when killed, for anyone who might require his services, and he was liable for a fine if he wilfully refused or neglected so to do, that did not obligate the State, morally or otherwise, to pay him for injuries he received while so acting. And it logically follows that the State was under no moral obligation to compensate the petitioner. The fact that deceased was murdered while in the discharge of his duty adds nothing to the merits of petitioner's claim from a legal standpoint. It is the fact that he was killed, and not the manner in which it was done, that furnishes the basis for this claim, if there is one. The claim would have been just as meritorious if he had been killed by a wild beast or in an automobile accident. If the State has authority to compensate the widow, or family, of an officer killed while serving civil process, it has like authority to compensate such officer, if he survives, for injuries received while so engaged. And sheriffs, their deputies and families do not constitute a favored class. The State owes them no greater obligation than it does constables, all civil process servers and their families. Constables, like sheriffs, must be sworn before entering upon the duties of their office, P.L. 3452, and may serve process, either civil or criminal, anywhere within the State, returnable to any court. P.L. 1495. They have the same powers and are subject to the same liabilities and penalties as sheriffs, P.L. 1496, and like them are penalized for wilful neglect to perform the duties imposed upon them by law. P.L. 8714. They serve the same form of process that sheriffs do, in the same manner, and encounter like risks in so doing. While in the service of civil process, both are acting under the command of the law, and in the exercise of power and authority bestowed thereby, in a certain sense, in a far greater sense they are acting under the command and in the exercise of authority conferred upon them by those who employ and pay them. That *Page 167 
this is so appears from the majority opinion, and cases cited. The command of the law in the instant case is no more imperative than that found in all writs of attachment, summons and replevin, in venires, citations, subpoenas, etc. In each and all of these the command is, "By the authority of the State of Vermont you" do thus and so. I cannot believe that the framers of our Constitution, who lived in an age when money was scarce, and obtainable only by the most exacting efforts, intended to make it possible for every sheriff and constable in the State who might be injured, in any way, while serving a subpoena in a civil case for a private individual, to reach the pocketbook of the taxpayers in this manner, through the medium of a sympathetic Legislature; and the fact that it never was attempted before, in this State or elsewhere, so far as is known, indicates pretty plainly how the lawmakers, and the people in general, regarded the matter prior to the present era of unrestricted donations.
If the act is constitutional we, of course, have no concern respecting the wisdom of it; but since I have no doubt that it is not, I would sustain the demurrer.